Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/783,985 filed on 02/06/2020. Claims 1-62 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims {1-3}, {26-28}, {51-53}, and {57-59}, drawn to (a) determining, by a user equipment (UE), a failure associated with reception, by a base station, of an initial transmission of a random access message transmitted by the UE in a two-step random access procedure by determining that the response message is not received within a period of time after the initial transmission; and (b) transmitting, by the UE to the base station and based on determining the failure, a retransmission of at least a portion of the random access message, wherein the retransmission is a repeat of the random access message, wherein the retransmission is transmitted on a different beam than the initial transmission.  This feature is classified in H04W76/18 and H04W74/0833.
Claims: {1, 4-7}, {13, 19-25}, {26, 29-32}, {38, 44-50}, drawn to (a) a UE receiving, from the base station and in response to the initial transmission, an indication of beam management information including beam management signaling for beam switching or beam refining, and (b) a base station determining that the random access message is the retransmission based at least in part on receiving the initial transmission and transmitting a response message to the initial transmission, wherein the response message indicates a beam to use in transmitting the retransmission.  This feature is classified in H04W72/046 and H04B7/088.
Claims {1, 8-10}, {13-18}, {26, 33-35}, {38-43}, {54-56}, {60-62}, drawn to (a) the retransmission of the portion of the random access message comprises an indication of the retransmission type (e.g., resource allocation and modulation and coding scheme) by the UE, and (b) decoding the random access message based on determining whether the random access message is the initial transmission or the retransmission. This feature is classified in H04L1/1893 and H04L1/0003.
Claims {1, 11}, {26, 36}, drawn to determining the failure comprises determining that the response message is not received within a period of time after the initial transmission. This feature is classified in H04W76/18.
Claims {1, 12}, {26, 37}, drawn to the random access message includes a preamble, a payload including a demodulation reference signal and physical uplink shared channel, and a configurable transmission gap. This feature is classified in H04W74/0833.

The inventions are independent or distinct, each from the other because inventions I to V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombinations corresponding to “indication of beam management information”, “indication of transmission type including resource allocation and modulation and coding scheme”, and “determining that the response message is not received within a period of time after the initial transmission” have separate utility such as for any type of transmission between a base station and a UE not just for retransmission in case of a failure for random access. The subcombination corresponding to “random access message including a preamble, a DMRS, a PUSCH, and a gap” also has separate utility such as for any random access procedure, not just for retransmission in case of a failure. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/
Primary Examiner, Art Unit 2471